      Case 1:18-cv-09031-DLC Document 45 Filed 05/30/19 Page 1 of 3
Selendy & Gay PLLC
1290 Avenue of the Americas
New York NY 10104
212 390 9000




Lena Konanova
Partner
212 390 9010
lkonanova@selendygay.com




May 30, 2019


Via ECF

Hon. Denise L. Cote
United States District Court
Southern District of New York
500 Pearl Street, Room 1910
New York, New York 10007

Re:     Hyland, et al. v. Navient Corp., et al., No. 1:18-cv-09031

Dear Judge Cote:

        We represent the putative class of Plaintiffs in the above-referenced action and
write respectfully to compel Defendants Navient Corporation and Navient Solutions, LLC
(together, “Navient”) to produce: (i) an estimated production completion date for call re-
cordings between Navient and the named Plaintiffs (“Named Plaintiffs”); (ii) borrower call
recordings previously produced to the Federal Student Aid Office (the “FSA”), an Office
of the Department of Education; and (iii) a dynamic version of Navient’s “Knowledge
Share” database containing call flow procedures consulted by Navient’s call center em-
ployees, requested in Plaintiffs’ First Requests for Production served on December 12,
2018 (Ex. 1). Defendants served Responses & Objections on January 11, 2019, generally
objecting on the grounds that this Court impliedly entered a stay of discovery (Ex. 2 at 2).
The parties met and conferred and are now at an impasse (Ex. 3).

        First, Navient remains unwilling to confirm a completion date for its production of
call recordings for the 11 Named Plaintiffs (RFP No. 3), though it first agreed to produce
them four months ago (Ex. 6 at 3-4). Navient has produced fewer than half of those record-
ings, even though it has identifying information for each call from each Named Plaintiff’s
“Correspondence History” log. Navient’s conduct is inconsistent with Rule 34(b)(2)(B) of
the Federal Rules of Civil Procedure (“FRCP”), which requires a producing party to “spec-
ify the beginning and end dates of the production.” Fischer v. Forrest, 2017 WL 773694,
at *2 (S.D.N.Y. Feb. 28, 2017) (emphasis omitted) (quoting 2015 Adv. Comm. Notes to
FRCP 34). Navient’s contention that it cannot produce more quickly is belied by other
cases alleging similar misconduct. See, e.g., Washington v. Navient Corp., Dkt. 161, No.
Hon. Denise L. Cote, U.S. District Judge for the Southern District of New York
       Case 1:18-cv-09031-DLC Document 45 Filed
May 30, 2019
                                                                                 05/30/19 Page 2 of 3


17-2-01115-1, at *2 (Wa. Super. Ct. May 9, 2019) (ordering Navient to produce all call
recordings for Navient borrowers within the state within seven days).

        Second, Navient is unwilling to produce 2,388 call recordings reviewed by the FSA
in connection with the FSA’s 2017 audit of Navient (RFP No. 4), which found Navient did
not provide borrowers with correct loan repayment options, instead steering borrowers into
forbearance. Navient’s stock objections of irrelevance, overbreadth, burden, and privacy
concerns fail (see Ex. 2 at 9-10). Navient’s misconduct found by the FSA is consistent
with Plaintiffs’ allegations (see, e.g., Am. Compl. ¶¶ 16-17, 25, 28, 32, 35, 43-166, 338-
395, 407-503), though Plaintiffs will review the recordings for misrepresentations as to
Income Driven Repayment (“IDR”) plans and the Public Service Loan Forgiveness
(“PSLF”) Program specifically. Contrary to Navient’s objections, there is no burden asso-
ciated with re-producing a collection of recordings already gathered for the FSA; Plaintiffs
requested this collection early in the discovery process precisely because it is easy to pro-
duce. And any production will remain confidential subject to the February 15, 2019 Pro-
tective Order (Dkt. 38).

         Third, Navient has refused to allow Plaintiffs to inspect the interactive, hyperlinked
database Navient call center employees use as call flow procedures to guide uniform an-
swers to borrower inquiries, including as to IDR plans and the PSLF Program. Navient
agrees its employees use the interactive database but refuses inspection thereof on the
grounds that it produced (in response to RFP No. 1) approximately 5,000 database printouts
(e.g., Ex. 4)—without any associated index or links. That is insufficient under FRCP 34—
analogous to producing all the pages of a massive book separately and in random order
after stripping out all page numbers. Navient employees do not use printouts of the data-
base in the regular course of business. As a result of Navient’s conduct, Plaintiffs are
unable to reconstruct how call center employees actually use the system, in contravention
of established law. See, e.g., Pass & Seymour, Inc. v. Hubbell Inc., 255 F.R.D. 331, 335-
36 (N.D.N.Y. 2008) (production of 405,367 loosely organized pages in unlabeled files with
no corresponding index was improper); Wagner v. Dryvit Sys., Inc., 208 F.R.D. 606, 610-
11 (D. Neb. 2001) (“[P]roducing large amounts of documents in no apparent order does
not comply with a party’s obligation under Rule 34.”). Navient must produce the interac-
tive, hyperlinked database as used in the regular course of business or, alternatively, allow
Plaintiffs and their experts to inspect the database on Navient’s premises.

        Finally, although Navient has made limited, insufficient productions to date, it has
repeatedly claimed that this Court impliedly entered a stay of discovery at the December 7,
2018 initial conference by not entering a scheduling order (Ex. 5 at 16:18-22). That is
unsupported. Navient has not sought a stay of discovery, and this Court has not entered
one. “[D]iscovery should not be routinely stayed simply on the basis that a motion to
dismiss has been filed.” Moran v. Flaherty, 1992 WL 276913, at *1 (S.D.N.Y. Sept. 25,
1992). Other courts have uniformly rejected Navient’s explicit requests for a stay. See,
e.g., Daniel v. Navient Sols., LLC, 2018 WL 2441151, at *1 (M.D. Fla. May 31, 2018)
(“[T]imely propound[ing] [of] comprehensive discovery requests” is “[c]onsistent with
[the] priority” to “peek” behind pleadings.); Demyanenko-Todd v. Navient Corp., Dkt. 55,
No. 3:17-cv-00772, at *2 (M.D. Pa. Dec. 4, 2017) (“If the Federal Rules of Civil Procedure
envisioned that discovery should be stayed in such cases, the rules would have provided as
much.”). Navient cannot obtain by implication what it has failed to obtain expressly.


                                                          2
Hon. Denise L. Cote, U.S. District Judge for the Southern District of New York
       Case 1:18-cv-09031-DLC Document 45 Filed
May 30, 2019
                                                                                 05/30/19 Page 3 of 3


Respectfully submitted,

/s/ Lena Konanova

Lena Konanova

cc (via ECF): Counsel of record




                                                          3
